UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1368


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

CHARLES JOHNSON, Acting Secretary, United States Department
of Health and Human Services; KATHY WHIPPLE, Acting
Director, United States Office of Personnel Management;
ADMINISTRATOR CENTERS FOR MEDICARE AND MEDICAID STUDIES;
SECRETARY OF UNITED STATES DEPARTMENT OF LABOR; CHRISTOPHER
SCOLESE, Acting Administrator, NASA,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-00351)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence       Verline      Wilder,       Sr.,   filed        a     mandamus

petition     in    the     district     court,       requesting     appointment         of

counsel and seeking to compel the defendants to assist him in

applying for disability and worker’s compensation benefits.                             The

district court entered an order granting Wilder leave to proceed

in   forma   pauperis       and     placing    his     case   on    inactive      status

pending resolution of cases Wilder has on the court’s active

docket.      Wilder       seeks    to   appeal,      challenging     the       denial    of

appointment of counsel.              This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).              Because the order Wilder seeks to appeal

is not immediately appealable, we dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court   and     argument     would    not   aid    the       decisional

process.

                                                                                DISMISSED




                                           2